Citation Nr: 1519596	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-20 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral ankle disability.

2.  Entitlement to service connection for left knee disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from August 1986 to August 1989, and January 1990 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In January 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A hearing transcript is associated with the VA electronic claims file.

The Board has reviewed both the Veteran's paper and electronic claims file.  The VA electronic claims file is maintained in the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for bilateral ankle disability and left knee disability.  He testified that he sustained multiple ankle and knee injuries in service related to his work on tankers (breaking track, loading rounds, carrying machine guns), and field exercises.  He denied seeking in-service treatment, but reported continued problems since service.

Generally, VA's duty to assist includes obtaining records in Federal custody and to make reasonable efforts to obtain records in non-Federal custody.  38 C.F.R. § 3.159(c).  In this case, the claims file reflects that there are outstanding treatment records.  Therefore, the claims are remanded to ensure that VA has met its duty to assist the Veteran.
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all updated VA treatment records to include New Orleans, Houma, and Baton Rouge.

2.  The AOJ should request all pertinent treatment records from K. Vicknair, MHS, CRC, and W. Herbert, D.P.M. after obtaining the necessary release from the Veteran.  See Additional Evidence (BVA Mailroom 2014 Nov 14).  The AOJ should notify the Veteran of any records that they are unable to obtain and provide him an opportunity to provide that evidence.

3.  The AOJ should request all pertinent treatment records from LSU Health System and Leonard J. Chabert Medical Center.

4.  Thereafter, the AOJ should also undertake any other development it determines to be warranted.

5.  The AOJ should then readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action otherwise indicated by the record.

By this remand, the Board intimates no opinion as to any final outcome warranted

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


